43 F.3d 1480
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.Danny Gonzales GARZA, Defendant-Appellee.
No. 92-30478.
United States Court of Appeals, Ninth Circuit.
Dec. 23, 1994.

1
Before POOLE and TROTT, Circuit Judges, and KING, District Judge.*

ORDER

2
Having considered the Supplemental Statement of Reasons, we hold that the district court adequately explained the extent of its departure from the United States Sentencing Guidelines in sentencing defendant Garza.  Because we have previously found the departure was authorized pursuant to 18 U.S.C. Sec. 3553(b) and U.S.S.G. Sec. 5K2.0, and because the extent of the departure was reasonable, see United States v. Martinez-Gonzalez, 962 F.2d 874, 876 (9th Cir.1992), we hereby AFFIRM.



*
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation